DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-12 and 14 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2017/0201328 to Hugi et al.

In regards to claims 1-4, 7-12 and 14, Hugi discloses and shows in Figures 3, 15, 22-23, a dual-comb spectrometer and method (par. 12) comprising: 
a first semiconductor laser source (11), serving as a local oscillator, operable to output a first light signal containing a first frequency comb consisting of a finite series of discrete frequencies separated by a first spacing defined as a first spectral range (par. 20, 54-56, 107-108); 
a second semiconductor laser source (12), serving as an interrogator, operable to output a second light signal containing a second frequency comb consisting of a finite series of discrete frequencies separated by a second spacing defined as a second spectral range (par. 20, 54-56, 107-108); and 

a controller (21) configured to output first and second control signals to the first and second laser sources, the first and second control signals following first and second functional forms over each of one or more scan periods, wherein the first and second functional forms are defined as a coordinated pair to tune the frequencies of the first and second frequency combs over a defined fraction of their free spectral ranges while keeping the frequency range of the third frequency comb within the bandwidth of the sample detector (par. 25, 88-90, 108); and 
a data acquisition module (23) arranged to collect a dataset of data points from the sample detector over each scan period, the dataset of each scan period being collected while the first and second control signals are following the first and second functional forms (par. 55-56, 107-108);
[claim 2] wherein the controller is configured to receive an RF signal indicative of a frequency of at least one tooth of the third frequency comb, wherein at least one of the first and second control signals is adjusted in a feedback loop responsive to the RF signal to ensure the frequency range of the third frequency comb is kept within the bandwidth of the sample detector during the scan period (par. 89-90, 108-109);  

[claim 4] wherein the controller is configured to apply the first and second functional forms periodically to collect multiple ones of the datasets (par. 20-22, 89-90, 108-109); 
[claim 7] wherein the defined fraction of the free spectral range is at least one (par. 88);  
[claim 8] wherein the first and second control signals are voltage signals that are input to first and second current drivers, which translate the first and second control signals into a modulation of a first and second drive currents applied to the first and second laser sources (par. 25, 99); 
[claim 9] further comprising a reference detector (22) (applicant’s frequency demodulator) arranged to extract an error signal from the measurement signal, the error signal being fed back to the controller (Figure 22), the controller being configured to determine a correction signal from the error signal in a control loop to at least one of the first and second laser sources derived from the error signal so as to lock the first laser source to the second laser source in a master-slave configuration (par. 90, 107-109);  
[claim 10] wherein the controller is connected to apply the correction signal as a modulation to the first and second functional forms it uses to generate the first and second control signals (par. 90, 107-109);  
[claim 11] wherein the controller is connected to apply the correction signal as a modulation to the first and second control signals (par. 90, 107-109);
.  
 
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hugi.

In regards to claims 5-6, Hugi differs from the limitations in that it is silent to the spectrometer, wherein the controller is configured to apply the first and second functional forms asynchronously responsive to repeated input of a trigger to collect multiple ones of the datasets; and [claim 6] wherein the defined fraction of the free spectral range is less than one.  
However, it has been held that finding the optimal or working ranges of a variable involves only routine skill in the art (MPEP 2144.05). In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Further, asynchronous clocking or timing signals are well-known to those of ordinary skill in the art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886